Name: Commission Regulation (EEC) No 400/82 of 23 February 1982 fixing export refunds for raw tobacco in respect of the 1981 crop
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 2. 82 No L 53/7Official Journal of the European Communities COMMISSION REGULATION (EEC) No 400/82 of 23 February 1982 fixing export refunds for raw tobacco in respect of the 1981 crop making Community tobaccos less competitive ; whereas, under Article 4 of Regulation (EEC) No 326/71 , this constitutes one of the exceptional cases referred to in the second subparagraph of Article 9 ( 1 ) of Regulation (EEC) No 727/70 which allows a refund to be fixed outside the limits laid down therein for the varieties in question ; Whereas, applying the abovementioned rules and criteria to existing conditions in the tobacco market, and in particular to prices in the Community and on the world market, it follows that the amount of the refund and the products and countries in respect of which it should apply should be as specified in the Annex hereto ; Whereas the Management Committee for Raw Tobacco has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by the Act of Accession of Greece, and in particular the first sentence of the third subparagraph of Article 9 (2) thereof, Whereas, by virtue of Article 9 of Regulation (EEC) No 727/70, the difference between the world market prices of the products referred to in Article 1 of that Regulation and their prices within the Community may be covered by an export refund ; Whereas, pursuant to Council Regulation (EEC) No 326/71 of 15 February 1971 laying down general rules for granting export refunds on raw tobacco and criteria for fixing the amount of such refunds (2), the granting of export refunds is to be limited to baled tobacco produced from leaf tobacco harvested in the Commu ­ nity ; whereas the refunds must be fixed for each variety produced in the Community in the light of the factors indicated in Article 2 ( 1 ) of Regulation (EEC) No 326/71 ; Whereas export possibilities for tobacco of the varie ­ ties Xanti-Yaka, Perustitza, Erzegovina and Paraguay of the 1981 crop have presented themselves ; whereas, in view of the quantities available on the Community market, an export refund should be granted in respect of these varieties in the context of the 1981 crop ; Whereas there have been major falls in prices on the world market for a number of competing varieties, HAS ADOPTED THIS REGULATION : Article 1 The list of varieties of baled tobacco from the 1981 crop in respect of which the export refund provided for in Article 9 of Regulation (EEC) No 727/70 shall be granted, and the amount of such refund and the third countries of destination for which it shall apply, shall be as shown in the Annex hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 February 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 94, 28 . 4. 1970, p. 1 . (*) OJ No L 39, 17. 2. 1971 , p . 1 . No L 53/8 Official Journal of the European Communities 24. 2. 82 ANNEX Serial No Variety Amount of refund (ECU/kg) Countries of destination 4 a) Paraguay 0-34 To all third countries 13 Xanti-YakÃ 0-44 \ 14 a) Perustitza 0-44 \ To all third countries with the exception of V Turkey and Yugoslavia 15 Erzegovina 0-44